Citation Nr: 0824021	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-32 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, to include as secondary to a service-connected 
lumbar spine disorder.

2.  Entitlement to service connection for a left knee 
disorder, to include as secondary to a service-connected 
lumbar spine disorder.

3.  Entitlement to service connection for a right leg 
disorder, to include as 
secondary to a service-connected lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel
INTRODUCTION

The veteran had active military service in the United States 
Army from October 1986 to October 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The veteran filed a notice of disagreement in 
regards to the April 2006 rating decision.  He requested 
review by a decision review officer (DRO).  The DRO conducted 
a de novo review of the claims and confirmed the RO's 
findings in an August 2006 statement of the case (SOC).  The 
appeal was perfected with the submission of the veteran's 
substantive appeal (VA Form 9) in September 2006.

Referred issue

On his September 2006 substantive appeal, the veteran 
indicated that he fell and injured his left hip.  This 
appears to be a claim for service connection for a left hip 
disorder, claimed as secondary to a service-connected lumbar 
spine disorder.  That issue has not yet been addressed by the 
RO, and is referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not 
have jurisdiction of issues not yet adjudicated by the RO].


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that the veteran is currently diagnosed with a 
right knee disorder.

2.  The competent medical evidence of record does not support 
a finding that the veteran is currently diagnosed with a left 
knee disorder.

3.  The competent medical evidence of record does not support 
a finding that the veteran is currently diagnosed with a 
right leg disorder.
CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by active duty service, nor was it proximately caused by the 
veteran's service-connected lumbar spine disorder.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).

2.  A left knee disorder was not incurred in or aggravated by 
active duty service, nor was it proximately caused by the 
veteran's service-connected lumbar spine disorder.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).

3.  A right leg disorder was not incurred in or aggravated by 
active duty service, nor was it proximately caused by the 
veteran's service-connected lumbar spine disorder.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification of the 
VCAA prior to the initial unfavorable agency decision in 
April 2006.  The RO's February 2006 notice letter advised the 
veteran what information and evidence was needed to 
substantiate the claims decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the veteran.  He was specifically told 
that it was his responsibility to support the claims with 
appropriate evidence.  Finally the letter advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The duty to notify the veteran 
was satisfied under the circumstances of this case.  38 
U.S.C.A. § 5103. 

The Board notes that the veteran was not provided notice 
regarding the evidence and information necessary to establish 
a disability rating and effective date in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, 
the Board has concluded that the preponderance of the 
evidence is against the veteran's claims.  Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot, and 
the absence of notice regarding these elements should not 
prevent a Board decision.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  See also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
VA benefits, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the Muskogee 
VA Medical Center (VAMC) and Tulsa VA Outpatient Clinic 
(VAOC) have also been obtained.  The veteran has not 
identified any additional records that should be obtained 
prior to a decision.  Therefore, VA's duty to further assist 
the veteran in locating additional records has been 
satisfied.  The veteran was afforded a VA contract 
examination in February 2006.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159 (c)(4) (2007); Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d)

Alternatively, for secondary service connection, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310 (2007); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes 
that there was a recent amendment to the provisions of 38 
C.F.R. § 3.310.  
See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment 
sets a standard by which a claim based on aggravation of a 
non-service-connected disability by a service-connected one 
is judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
it was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive 
changes, and because the veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which favors the veteran. 

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran claims that he suffers from disorders of the 
right and left knees and right leg due to his service-
connected lumbar spine disorder.  See, e.g., the August 6, 
2006 Statement in Support of Claim.  However, the competent 
medical evidence of record fails to indicate the veteran is 
currently diagnosed with a disorder of either the right or 
left knee or right leg.

The veteran's VA outpatient records document ongoing medical 
treatment for various health issues.  Those records do not 
indicate that the veteran has any current right knee, left 
knee or right leg disabilities.  Moreover, physical 
examination of the veteran's right femur and right knee was 
completely normal during the February 2006 VA contract 
examination, and while the examiner indicated tenderness on 
the medial and lateral aspects of the left knee with 
crepitus, no diagnosis of a left knee disability was 
rendered.

Thus, the evidence of record demonstrates that the veteran 
only has complaints of pain in the right and left knees and 
right leg.  The Board notes that pain is not, in and of 
itself, a disability for the purposes of service connection.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(holding that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in 
the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability).  
Because the record contains no competent medical evidence 
establishing the presence of any of the claimed disabilities, 
service connection is not warranted.  
See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection cannot be granted if the claimed disability does 
not exist).  

The Board acknowledges that the veteran himself has claimed 
he suffers from disorders of the right and left knees and 
right leg.  However, the Board notes that as a layman, the 
veteran has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical diagnosis or etiology cannot constitute evidence upon 
which to grant the claim for service connection.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995).  

In sum, while the Board has considered the veteran's lay 
assertions, they do not outweigh the competent medical 
evidence of record, which indicates that the veteran does not 
have any current disability of the right or left knee or 
right leg.  Without a diagnosis of a current disability, the 
veteran's claims for service connection must be denied on 
both a direct and secondary basis.  


ORDER

Service connection for a right knee disorder, to include as 
secondary to the veteran's service-connected lumbar spine 
disorder, is denied.

Service connection for a left knee disorder, to include as 
secondary to the veteran's service-connected lumbar spine 
disorder, is denied.

Service connection for a right leg disorder, to include as 
secondary to the veteran's service-connected lumbar spine 
disorder, is denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


